DONAHUE, J.
Epitomized Opinion
This was an action to. recover the contract pin chase price of mahogany veneers, bought by ft Batesville Lumber & Veneer Co. The Batesville 0 had agreed to cut certain veneers from logs in p yards selected by the Freiberg Co. After thé¡ veneers were cut they were rejected by the Freib^r Co. before shipment was made. It assigned as |1 reason for such rejection “bad workmanship eitha in cutting or drying.” Later the Batesville Cj made shipment ^of part or all of these veneers whiicj shipment was refused and the veneers were returna to it and held by it for the account of the Freibejr Co. The Batesville Co. contended that they h(a complied with all the directions of Brockman, a agent of the defendant, and manufactured tfy veneers to his entire satisfaction. The defends,! company denied that all directions and suggestion of Brockman had been complied with. A verdi: was rendered for the plaintiff for the entire amour of the purchase price. The defendant compan prosecuted error. In affirming the judgment of tl lower court, the United States Circuit Court held;
1. The court did not commit error in submitti'p to the jury the question whether the veneers man): factured by the plaintiff failed to comply with ft contract as to good workmanship, not only in tl cutting, as especially provided for by the control itself, but also in the drying of the same. |.
2. The verdict of the jury that the contract ha been substantially complied with was supported jb Sufficient evidence. )
3. Where there is an available market for ft goods in question, the measure of damage is, in tp: absence of special circumstances showing proximal damages of a greater amount, the difference betweé the contract price and the market or current prfi at the time or times when the goods ought to hat been accepted, or if no time is fixed for acceptanp then at the time of refusal to accept.
4. No error was committed simply because tb court in its charge on the question of damage used various specific sums to illustrate the measui of damages.